Jenkins, P. J.
This case is controlled in nearly every particular by the rulings this day made in Central of Georgia Railway Co. v. Hartley, ante, 110, -which was a suit by another plaintiff growing out of the same transaction. In the instant case the judge did not abuse his discretion in overruling the motion for continuance. Nor do we feel justified in holding that the amount of the verdict is excessive. Por none of the reasons assigned do we feel authorized to set the verdict aside.

Judgment affirmed.


Stephens and Smith, JJ., concur.